UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period fromJuly 28, 2010 toAugust 26, 2010 Commission File Number of issuing entity: 333-145220-01 CITIBANK CREDIT CARD ISSUANCE TRUST (Issuing Entity in respect of the Notes) (Exact name of issuing entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization of issuing entity) NOT APPLICABLE (I.R.S. Employer Identification No. of issuing entity) Commission File Number of issuing entity: 333-145220-02 CITIBANK CREDIT CARD MASTER TRUST I (Issuing Entity in respect of the Collateral Certificate) (Exact name of issuing entity as specified in its charter) NEW YORK (State or other jurisdiction of incorporation or organization of issuing entity) NOT APPLICABLE (I.R.S. Employer Identification No. of issuing entity) Commission File Number of sponsor and depositor: 333-145220 CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION (Exact name of sponsor and depositor as specified in its charter) 46-0358360 (I.R.S. Employer Identification No.) c/o CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION , NORTH, MAIL CODE 1251 SIOUX FALLS, SOUTH DAKOTA (Address of principal executive (Zip Code) offices of issuing entities) (605) 331-2626 (Telephone number, including area code) NOT APPLICABLE (Former name, former address, if changed since last report) Registered / reporting pursuant to Section Section Section Name of exchange Title of class 12(b) 12(g) 15(d) (If Section 12(b)) Citiseries, Class A notes [X] Citiseries, Class B notes [X] Citiseries, Class C notes [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. This amendment relates to the Form 10-D filed with the Securities and Exchange Commission on September 16, 2010 for the monthly distribution period from July 28, 2010 to August 26, 2010. This Form 10-D/A corrects errors in Exhibit 99 under Item 9 of that Form 10-D. While the complete text of the corrected Exhibit 99 is attached hereto, only the following line items contain corrected data: F. Information Regarding Notes of Citiseries 3a. Funding the Class "C" Reserve Sub-Accounts 1) 3 Month Average Surplus Finance Charge Collections for purposes of Funding the Class C Reserve Sub-Accounts 7. Excess Spread /Early Redemption Event Trigger 1) 3 Month Average Surplus Finance Charge Collections This Form 10-D/A does not update any other disclosures to reflect developments since theinitial filing. Unaffected items have not been repeated in this amendment, and no other changes have been made. PART II OTHER INFORMATION Item 9. Exhibits Exhibit No. Description 99 Monthly Report for the Due Period endingAugust 26, 2010 and the related Payment Dates for the Notes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION, as Depositor and Managing Beneficiary of Citibank Credit Card Issuance Trust and as Depositor and Servicer of Citibank Credit Card Master Trust I Date:September 16, 2010 By: /s/ Douglas C. Morrison Douglas C. Morrison Vice President
